Citation Nr: 0515791	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cancer as a result 
of exposure to ionizing radiation.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from March 1952 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for cancer as a result of 
exposure to ionizing radiation and for a back disorder. 

A video conference hearing was scheduled in April 2005, 
however, the veteran wrote in March 2005 that he could not 
attend the hearing and to proceed with the appeal on the 
record.  Regulations provide that a veteran may withdraw a 
hearing request at any time before the date of the hearing.  
See 38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The appellant's claim of participation in the clean-up 
after an A bomb test in April 1953 at Desert Flats in Nevada 
is not credible, and the preponderance of the evidence 
demonstrates that he was not exposed to ionizing radiation 
during active military service. 

2.  There is no competent and probative medical evidence of 
record showing that the veteran has a diagnosis of cancer.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
cancer is etiologically related to any incident of service, 
to include exposure in service to ionizing radiation.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
back disorder either had its onset in service or preexisted 
service and was permanently worsened therein.  


CONCLUSIONS OF LAW

1.  A disability claimed as cancer was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and to notify

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

The issues currently before the Board arose from a claim 
received in May 2001.  Given the uncertainty as to the 
precise application of the VCAA, exemplified in the 
authorities cited above, the Board assumes that the VCAA and 
the regulatory amendments are applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

In Pelegrini, cited above, the Court of Appeals for Veterans 
Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

In August 2001, the RO notified the veteran of the evidence 
needed to establish entitlement, information or evidence 
needed from the veteran, what VA would do to assist, and what 
he could do to help with his claim.  He was notified as to 
what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained 
by VA.  He was notified as to which evidence VA would make 
reasonable efforts to obtain on his behalf and that he was to 
provide enough information about the records so that VA could 
request them from the person or agency that had them.  He was 
further notified that "It is still your responsibility to 
make sure these records are received by us."  

The notice in August 2001 was issued prior to the publication 
of the regulations which was approximately two weeks later in 
August 2001.  Although this notice did not use the exact 
language of VA's regulation, 38 C.F.R. § 3.159(b)(1), reading 
the letter as a whole, the notice properly conveyed the 
essence of the regulation.  It complied with the three 
statutory notice elements, and was in substantial compliance 
with the fourth notice element, as later set forth in 
38 C.F.R. § 3.159(b)(1) because the letter gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  He was advised to 
provide identifying information for VA to assist in obtaining 
medical records, employment records, or records from other 
Federal agencies.  The Board therefore believes that 
appropriate notice has been provided in this case.  See 
Mayfield, supra. 

The veteran was also notified by letter in February 2002 what 
information was needed based on his claim for service 
connection from exposure to radiation.  

In addition, a February 2003 statement of the case (SOC) 
contained the pertinent regulations and notification of what 
the evidence must show in order to substantiate his claim.  
The February 2003 SOC also contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).    

With respect to the timing of the notice, the Court's 
decision in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim, in pertinent part, for 
entitlement to service connection for cancer as a result of 
exposure to ionizing radiation and for a back disorder was 
received in May 2001.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in August 2001 prior to the 
initial AOJ decision on his claim in May 2002.  The timing of 
the notice in this case was compliant with the statutory 
requirement that it precede the initial RO decision. 

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Regarding the 
RO securing treatment records, the veteran claimed that he 
has a veteran's appointment card for appointments at Miles 
City VA Medical Center in January 1996 for an air-contrast 
barium enema (ACBE), in February 1996 for upper 
gastrointestinal tract (UGT) and in February 1996 for an 
"EKH-H".   The RO attempted to secure treatment records, 
however, a negative reply was received from Miles City VA 
Medical Center and the veteran was so notified.  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that the claim 
file contains records from a private physician, Dr. R.R.H.  
It appears that the veteran provided authorization to obtain 
additional records from Dr. R.R.H., and it is not clear that 
a request was made, or if made, records were not received, 
and the veteran was not notified.  The veteran indicated, 
however, that the treatment received from Dr. R.R.H. was for 
a heart disorder, which is not on appeal and not pertinent to 
the issues on appeal.  Other private medical records received 
also indicate that the veteran was being worked up by Dr. 
R.R.H. for stroke, cardiology and neurology problems, medical 
conditions which are not on appeal.  Accordingly, the failure 
to secure these records or to notify the veteran of the 
failure to secure these records has not resulted in prejudice 
to the veteran.  See Bernard, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual background

Service medical records show that the veteran was admitted to 
the sick list at the Infirmary, Marine Corps Recruit Depot 
(MCRD), at San Diego, California, during the first week of 
recruit training because of pain in his chest and dyspnea and 
then was hospitalized.  A Report of Board of Medical (Medical 
Board) Survey shows that the veteran did not meet the 
standards for enlistment because of a diagnosis of a heart 
disability.  After review of the induction examination 
report, an examination report, and the veteran's reported 
medical history, it was the opinion of the Medical Board that 
the veteran had a heart disability that existed prior to 
enlistment, was not aggravated by service conditions, and was 
not the proximate result of performance of active duty.  The 
recommendation for discharge from the U.S. Marine Corps was 
approved and he was discharged approximately one month after 
his induction into service.  

Service personnel records show that the veteran entered the 
Marine Corps in Little Rock, Arkansas, in March 1952 and from 
there went to the MCRD in San Diego, California, where he 
remained until his discharge one month later in April 1952.  

The induction examination provided a clinical evaluation of 
normal for spine and other musculoskeletal and there were no 
complaints, treatment or diagnosis of a back disorder in 
service.  

Review of the claim file shows that the veteran submitted 
earlier claims in 1952 which did not include the issues on 
appeal.  Service connection was not established for heart 
disease and right inguinal hernia, aggravated, and these 
decisions were upheld by the Board in March 1953 and June 
1955.  

The veteran submitted a claim in May 2001 for multiple 
disorders to include cancer and a back disorder.  He also 
claimed that he had been exposed to radiation at "Desert 
Flats".  He indicated that he had received treatment for his 
back from January 1970 to April 1971 from Dr. R.B., who was 
retired.  He had received treatment for his back and for 
cancer from Dr. R.R.H. from April 1952 to May 2001.     

In a June 1999 letter, C.H.M., M.D., wrote that he had seen 
the veteran for episodes of left sided weakness.  The  
medical history related by the veteran included a cancer of 
his bone marrow in about 1972 that was treated with 
medication and resolved.  

Private medical records from H.A., D.O. are negative for a 
diagnosis of cancer or a back disorder.  Records include a 
nuclear medicine bone scan in August 1998 that was normal and 
both kidneys were visualized.  An esophagogastroduodenoscopy 
with biopsies in September 1999 revealed a normal esophagus, 
a normal stomach, and duodenitis.  In September 1999 he had 
an unremarkable real time ultrasonography of the gallbladder.  
A medical record indicates severe DJD but does not identify 
which part of the body is involved.  

Private medical records from Dr. H.C.H. indicate that in July 
1999 he was a new patient for a genitourinary disorder and 
are negative for findings, treatment or a diagnosis of cancer 
or a back disorder.  In March 2000, the entry notes that the 
veteran was complaining about his left arm and had a previous 
history of bone cancer.  He was referred to Dr. Mueller for a 
consultation.  

Records from Integris Baptist Medical Center show the veteran 
was seen for a possible stroke in August 1998 and in December 
1998.  These records are negative for findings, treatment or 
a diagnosis of cancer or a back disorder.  

Private medical records from Dr. R.R.H., a cardiovascular 
specialist, are negative for a diagnosis of cancer or a back 
disorder.  A record dated in April 2001 notes the veteran's 
past medical history included "no cancer".  When seen for a 
private MRI of the head in April 2001, the veteran reported 
his medical history included some type of "bone marrow 
malignancy".  A July 2001 letter from E.H., M.D., a 
neurologist to whom the veteran was referred, includes past 
history as right sided headache, considerable arthritis, 
heart disease, knee surgery, and lymphoma around age 50.  
Clinical findings included restricted and painful cervical 
range of motion.  

The veteran partially completed a questionnaire for service 
connection under 38 C.F.R. §§ 3.309 and 3.311.  He indicated 
that he was in a building approximately 5 miles from a test 
detonation site and at the end of the activity he was found 
to be contaminated all over.  For decontamination he was told 
to use plenty of soap and to bathe immediately.  He also 
claimed that he was at Desert Flats and his duties were to 
clean up and bury dead animals from an A bomb test.  He 
claimed that he was at Desert Flats for at least three months 
and that he became so sick that he was sent to the hospital 
in San Diego from which he was discharged immediately.  He 
denied performing any "RADSAFE" activity and wearing any 
special clothing or equipment.  

The veteran claims that the only time served shown on his 
record is the time he was in the hospital and he contends 
this is erroneous.  He claims that he was discharged in April 
1953 and that his radiation exposure occurred approximately 
in April 1953, at Desert Flat, Nevada for clean-up.  


III. Legal criteria for service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.11 (a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the United States Court of Appeals for the 
Federal Circuit has held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.


IV. Analysis

A.  Cancer as a result of exposure to ionizing radiation

Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. § 
3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in 
certain cases presumptive, service connection.  See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  

Upon review, the Board finds that the service medical records 
are negative for any complaints, evidence or treatment of in-
service incurrence of cancer.  Moreover, he did not claim 
this disorder in his May 1952 claim.  

For entitlement to service connection, there must be 
competent medical evidence of a nexus between the in-service 
findings and diagnoses, the post-service symptoms, and a 
current diagnosed disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The disability of cancer claimed and on appeal is included 
among the chronic diseases for which presumptive service 
connection is warranted under the provisions of 38 C.F.R. § 
3.309(a) if the disability is manifested to a compensable 
degree within one year of service.  However, the medical 
evidence of record does not show that cancer was manifested 
to a compensable degree within one year of service.     

The veteran has claimed that he has cancer as a result of 
exposure to ionizing radiation in service.  Although the 
veteran's claimed diagnosis of cancer is listed among the 
diseases specific to radiation-exposed veterans as outlined 
in 38 C.F.R. § 3.309(d), the record does not show that the 
veteran participated in a radiation-risk activity as defined 
by 38 C.F.R. § 3.309(d)(3)(ii), such that the veteran is 
considered to be a radiation-exposed veteran as defined by 38 
C.F.R. § 3.309(d)(3)(i).  Therefore, presumptive service 
connection under this section is not for application.

The veteran's claimed diagnosis of cancer is listed among the 
diseases that may be induced by ionizing radiation, termed 
"radiogenic disease" as outlined in 38 C.F.R. § 3.311.  The 
veteran claims that he was exposed to radiation in April 1953 
while at Desert Flats in Nevada.  The military records, 
however, establish absence from the site at which exposure to 
radiation is claimed to have occurred and that the veteran 
was not in service in April 1953.  As noted above, service 
personnel records show that the veteran entered the Marine 
Corps in Little Rock, Arkansas, in March 1952 and from there 
went to the MCRD in San Diego, California, where he remained 
until his discharge one month later in April 1952.  During 
the one month period he was admitted to the sick list at the 
Infirmary, MCRD, at San Diego, California, during the first 
week of recruit training and subsequently was hospitalized 
until his separation.  Therefore development of the claim 
under the provisions of 38 C.F.R. § 3.311 is not warranted.

More importantly, there is no evidence of record showing that 
the veteran has cancer.  The Board notes that the letter by a 
private medical physician in June 1999 shows the veteran 
related having cancer of his bone marrow approximately in 
1972 which resolved after treatment with medication.  In 
March 2000, when he saw Dr. H.C.H., he related a previous 
history of bone cancer.  In April 2001, when he presented for 
an MRI of his head, he reported that a bone marrow malignancy 
was in his medical history.  The veteran's reported history 
as shown in a July 2001 letter from Dr. E.H. includes 
lymphoma around age 50.  There is no competent medical 
evidence of record that shows bone cancer or bone marrow 
cancer was due to an incident in service.  Furthermore, other 
medical evidence of record shows that a nuclear medicine bone 
scan in August 1998 was normal.  The Board has considered 
entitlement to service connection under Combee, however, the 
medical evidence of record does not show a current diagnosis 
of a bone cancer or any other type of cancer.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal must fail, as there is no current 
diagnosis of a current disability from a cancer, and the 
claim on this issue must be denied on this basis alone.  

In summary, the preponderance of the evidence is against 
granting service connection either on a direct basis or on 
any presumptive basis, including pursuant to the provisions 
of 38 C.F.R. § 3.311.  The claim for service connection for 
cancer as a result of ionizing radiation exposure is, 
therefore, denied.  The benefit of the doubt rule is not for 
application.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against a claim).


B.  Back disorder

Service medical records for the period from March 1952 to 
April 1952, do not show complaints of, treatment for, or a 
diagnosis of a chronic back condition.  The veteran did not 
claim this disorder in his May 1952 claim.  

The veteran has claimed entitlement to service connection for 
a back disorder, but has not specified what part of his back 
is involved.  The evidence of record shows that the appellant 
had clinical findings in July 2001 of a disability of the 
cervical spine.  Accordingly, the appellant has satisfied one 
of the three foregoing requisites to prevail on a claim of 
entitlement to service connection.  However, there is no 
evidence of a cervical spine or back disorder in service or 
for many years thereafter.  Furthermore, there is no 
competent medical evidence providing a link between a 
cervical spine or other back disorder and active service on 
any basis.  Therefore, the appellant does not satisfy two of 
the three requirements to prevail in his claim.  

The veteran is competent as a layperson to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he may sincerely believe that 
the current disorder claimed is attributable to his service, 
there is no evidence of record that he has any specialized 
medical knowledge.  Laypersons are not considered competent 
to offer medical opinions or diagnoses, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen, Espiritu, supra.  Therefore, 
the veteran's assertions are not competent medical evidence 
of a nexus between his claimed current back disorder and his 
active service, or of claimed continuity of symptomatology 
demonstrated since he left service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current claimed back 
disorder began during service.  The documentary record is of 
high probative value.  There is no competent medical evidence 
that the veteran currently has a back disorder which has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between the condition currently claimed and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed back disorder is related to any incident 
during service.  Thus, the preponderance of the evidence is 
against granting service connection, either on a direct basis 
or on any presumptive basis.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for cancer as a result of 
exposure to ionizing radiation is denied.

Entitlement to service connection for a back disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


